Citation Nr: 0515900	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a creative organ.

(The issues of whether an apportionment paid in the amount of 
$216 per month for the veteran's dependent children should be 
terminated and entitlement to service connection for 
cataracts are addressed in separate decisions with a 
different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on January 19, 2005, which vacated a 
February 2003 Board decision and remanded the case for 
additional development.  The issue on appeal initially arose 
from an October 2001 rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By correspondence dated January 24, 2003, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its January 2005 order the Court found the Board had erred 
in not conducting a complete adjudication of the issue of 
entitlement to service connection for impotence upon either a 
direct or secondary basis.  The issue of entitlement to 
service connection for impotence is, in essence, 
"inextricably intertwined" with the issue of entitlement to 
special monthly compensation based on loss of use of a 
creative organ.  Therefore, the case must be remanded for 
appropriate action.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

The evidence of record reflects that in February 2005 the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, requesting a personal hearing before a Member of the 
Board.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2004), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following:  

1.  As the claim concerning entitlement 
to service connection for impotence is 
deemed to be "inextricably intertwined" 
with the issue on appeal, the RO should 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied as to this 
matter.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Thereafter, the RO must adjudicate of 
the issue of entitlement to service 
connection for impotence.  The veteran 
and his representative should be notified 
of any decision and of his appellate 
rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case.

4.  Thereafter, the veteran should be 
scheduled for a personal hearing before a 
Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

